DETAILED ACTION
The following is an examiner’s statement of reasons for allowance.
	The invention of independent claim 1 is directed to a resin composition comprising 40-99% by mass of a fluorine-based resin, 1-60% by mass of a matting agent, and an acrylic resin having a mass-average molecular weight of 500,000 to 5,000,000.  The composition has a swell ratio of 0.90 to 2.00 as measured under the conditions of a measurement temperature of 230 oC, an ambient temperature of 23 oC, and a shear rate of 96 s-1.
	Kawase et al. (WO 2016/010051 A1) represents the closest prior art.  However, Kawase et al. does not teach the resin composition as recited in claim 1 wherein the acrylic resin has a mass-average molecular weight of 500,000 to 5,000,000.  Rather, Kawase et al. teach that their acrylic resin preferably has a mass average molecular weight of 5,000 to 200,000 (see paragraph 0074).  While this is taught as a preferred range and the courts have held that preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 II), there is no broader teaching that overlaps the claimed range.  The examiner agrees with the applicant (see page 7, line 15 to page 8, line 4 in the reply filed 11 May 2022) that there is no suggestion providing motivation to one of ordinary skill in the art to employ an acrylic resin having a mass average molecular weight within the range recited in instant claim 1.
	Regarding new independent claim 19, since this claim corresponds to original claim 7 rewritten in independent form, it is allowable over the prior art of record for the reasons set forth in paragraph 9 of the Office action mailed 14 February 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787